Citation Nr: 0704048	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee and leg 
condition, status post above the knee amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Chicago, Illinois.


FINDINGS OF FACT

1.  While on active duty the veteran was given a permanent 
physical profile due to internal derangement of the left 
knee.

2.  Competent, probative medical evidence does not link the 
veteran's currently diagnosed disability of left above the 
knee amputation to his military service or any incident 
therein.


CONCLUSION OF LAW

A left knee and leg condition, status post above the knee 
amputation, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of his claim, VA satisfied its 
duty to notify by means of a letter from the AOJ to the 
veteran in July 2003.   The letter informed the veteran of 
the evidence required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  While he was not informed of potential rating and 
effective date criteria, as the weight of the evidence is 
against his claim decided herein, this lack of notice is 
harmless error.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence as the 
letter requested he either authorize VA to obtain evidence on 
his behalf or submit the evidence.  See also September 2003 
letter.  The letter also specifically requested he submit any 
medical records he had to VA.  Under these circumstances, the 
Board is satisfied the veteran has been adequately informed 
of the need to submit relevant evidence in his possession.  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains a 
service medical record as well as identified post-service 
private medical records.  A VA opinion was obtained in 
October 2003 and the resulting report is of record.  He was 
notified by letter in September 2003 that records from a 
private medical provider had been requested on his behalf and 
the May 2004 statement of the case is indicative of these 
records not being received (although some records from the 
private medical provider were submitted with the medical 
records that have been obtained).  The claims file contains 
the veteran's statements in support of his appeal.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  See 
September 2003 letter.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Service Connection Claim

While on active duty, the veteran was placed on a permanent 
profile due to internal derangement of the left knee.  See 
January 1954 service medical record.  The veteran argues that 
his chronic knee condition continued to bother him following 
his discharge from active duty and eventually led to his left 
above the knee amputation, such that service connection 
should be established.

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (2000); 
38 C.F.R. § 3.303 (2006).  Regardless of what occurred in 
service, a claimant must still show the existence of a 
present disability causally related to the in-service injury 
or disease when seeking compensation.  See Shedden v. 
Principi, 391 F.3d 1163, 1167 (2004).  When, as in the 
instant case, service medial records are missing, the Board 
has a heightened obligation to provide an explanation of 
reasons or bases for its findings and has a heightened duty 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, do not constitute competent medical 
evidence of the diagnosis or etiology of anxiety.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
is competent to describe his symptoms over the years, he is 
not competent to attribute his current disability (residuals 
of above the knee amputation) to a specific injury or 
disease.

Here, the evidence shows the veteran had a history of deep 
venous thrombosis of the left lower extremity and he 
eventually underwent an above the knee amputation.  See 
April, May and September 1997 private medical records and 
October 2003 VA examination report.  While the evidence shows 
the veteran had permanent internal derangement of the left 
knee in service, competent medical evidence does not 
attribute his current disability to his in-service injury.  
Instead, the competent medical evidence attributes the 
veteran's current disability of a left above the knee 
amputation to peripheral vascular disease and a history of 
smoking.  See October 2003 VA examination report.  As such, 
service connection is not warranted for a left above the knee 
amputation.

The veteran argues service connection is warranted as he 
development a chronic disability (internal knee derangement) 
while on active duty.  Under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: 1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The evidence shows 
the veteran injured his knee while on active duty which 
resulted in a permanent disability that the veteran has 
indicated bothered him to some degree until he eventually 
underwent the amputation.  See August 2004 substantive 
appeal.  However, there is clear evidence that his current 
disability is due to intervening cause.  Brannon v Derwinski, 
1 Vet. App. 314, 315, (1991).  Thus, service connection is 
not warranted.

In short, competent medical evidence does not attribute the 
veteran's currently diagnosed left above the knee amputation 
to his period of, service the Board must conclude the weight 
of the evidence is against his service connection claim and, 
even with the heightened duty to consider the doctrine of 
reasonable doubt, the appeal is denied.


ORDER

Service connection for a left knee and leg condition, status 
post above the knee amputation is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


